DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 19 and 24-28 are examined herein.

Election/Restrictions
Election was made without traverse in the reply filed on 12/06/2021, toward Group III, method, wherein all other claims were canceled.
The requirement is deemed proper and is therefore made final.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires: “… maltodextrin in an amount that is neutral toward or enhances extensional properties of the composition”, however:
It is unclear  what the amount is referring to, the maltodextrin or the beta-glucan and maltodextrin, or something else;
it is unclear as to what the scope of this amount is; 
it is unclear as to what the meets and bounds of “extensional properties” requires of the claim; and 
the terms “neutral” and “enhances” are relative terms, which renders the claim indefinite because the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of neutrality of enhancement required of the claim.

Claim 19 requires “an amount of the aqueous solution that provides to the composition a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 0C”, however:
it is unclear as to what the scope of this amount is;
it is also unclear as to how the claimed shear viscosity further limits the claimed composition, since the amount encompasses virtually any liquid foods, as one in the art would understand water has a viscosity of about 1 mPas, milk about 3 mPas, and olive oil about 80 mPas, which means the claimed amount extends to essentially all liquid foods as thin as water and as thick as olive oil; and
it is unclear if the aqueous solution that provides to the composition a shear viscosity… and a relaxation time…” is defining the properties of the composition itself, properties of the aqueous solution, a portion of the aqueous solution/composition as a whole; or something else, because a critical element is missing, one that describes how provides to further limits the claim.

Claim 19 recites “administering to the individual a composition comprising an aqueous solution", however, the claim is so broad that it meets and bounds are unclear.  The type of composition, the amount of the aqueous solution, and the method of administration are not claimed, therefore it is unclear as to what type of composition is being claimed.

Claim 27 recites the relative term “thin”, which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the amount of type or amount of thickness that is required of the claim.
 
Claim Interpretation
A method of treating a swallowing disorder in an individual having the swallowing disorder, the method comprising:
administering to the individual a liquid food composition comprising:
any amount of an aqueous solution comprising: 
any amount of beta-glucan; and 
any amount of maltodextrin, 
wherein the beta-glucan and maltodextrin functions to be neutral toward or enhances extensional properties of the composition;
wherein the composition comprises a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 0C.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297).
Burbidge: EP 3010355 A1, published 5/27/2016, filed 5/16/2014.

Independent claim 19
Burbidge teaches methods of treating swallowing disorders in an individual having the swallowing disorder (see 1st para. of pg. 3).

Burbidge teaches the method comprises administering to the individual a thin liquid food composition comprising a shear viscosity of less than 50 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of more than 10 milliseconds (ms) at a temperature of 20 0C (see 2nd – 3rd paras. of pg. 3).
This teaching anticipates the claim of administering a composition comprising a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 0C.  

	Aqueous liquid
Burbidge teaches the thin liquid is called a bolus (see 2nd – 3rd paras. of pg. 3), and that thin liquid bolus includes water (see 2nd para. of the Background), therefore makes obvious that the thin liquid, bolus, is an aqueous solution, as claimed.

Beta-glucan: Burbidge teaches the bolus comprises beta-glucan (see 6th para. of pg. 8).

Maltodextrin: Burbidge teaches the bolus comprises maltodextrin (see 4th and 6th paras. of pg. 8).  

As for the functionality of the beta-glucan and maltodextrin, to be neutral toward or enhance extensional properties of the composition, it would be reasonable to expect that similar compositions have similar functionality, including those claimed.

Amount of beta-glucan and maltodextrin: claim 28 requires that the aqueous solution comprises the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1, therefore said amount would function to be neutral toward or enhance extensional properties of the composition. 
Burbidge is open to any amount of the beta-glucan and maltodextrin, therefore provides the claimed amount.


Burbidge is not explicit about the amount of amount of maltodextrin and the beta-glucan.
Knight also teaches methods of administering liquid foods (0005).
Knight teaches the liquid food comprises a carbohydrate source (0022), including: beta-glucan and maltodextrin (0040).
Knight teaches that the carbohydrate source in the formulation is desirable, particularly for individuals who seek an additional energy source and for the absorption of water (0025), including for the prevention of dehydration (0005), which encompasses those having problems swallowing.
Knight provides multiple embodiments wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. clm. 6 and 44), which is an amount sufficient to encompass that the combination of maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering making liquid foods comprising a combination of beta-glucan and maltodextrin, as the modified teaching above, to include the specifically required amount of the combination of maltodextrin and beta-glucan, in a weight ratio of about 10:1 to about 300:1, as claimed, because Knight provides benefits to the use of said amounts of carbohydrate, including that they are a source of energy and that they help with the absorption of water for the prevention of dehydration.


Therefore since Knight provides encompassing amounts of the combination of maltodextrin and beta-glucan it would be reasonable to expect that they function similarly, including being neutral toward or enhances extensional properties of the composition, as claimed.

Also, it is noted that said benefit of the use of the combined carbohydrates would encompasses those having problems swallowing because those having dehydration issues encompasses anyone.

Dependent claims
As for claims 24 and 27, as discussed above, Burbidge teaches the composition includes thin liquid food compositions.  

As for claim 25, Burbidge teaches the bolus comprises maltodextrin (see 4th and 6th paras. of pg. 8) and does not limit the dextrose equivalent, therefore is open to any DE, which includes a DE of 20, as claimed.

As for claim 26, Burbidge teaches the composition comprises at least one of a sucrose or lactose (see 4th paras. of pg. 8).  

As for claim 28, wherein the aqueous solution comprises the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1.  

Claim 25 is also rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297), as applied to claims 19 and 24-28 above, further in view of Takeiti.
Takeiti: MORPHOLOGICAL AND PHYSICOCHEMICAL CHARACTERIZATION OF COMMERCIAL MALTODEXTRINS WITH DIFFERENT DEGREES OF DEXTROSE-EQUIVALENT; International Journal of Food Properties, 13: 411–425, 2010. 

As for claim 25, Burbidge teaches the composition comprises maltodextrin (see 4th paras. of pg. 8) in combination with starches and gums (3rd para. from the bottom of pg. 7), however does not discuss the DE of the maltodextrin used.
Dextrose Equivalent (DE) is known to be a value that provides an average degree of polymerization for starch sugars. 
Takeiti also teaches methods of making beverages comprising maltodextrin and further provides the use types having a DE of 20 for the physico-chemical properties they provide (see 1st - 2nd full paras. of pg. 412).
Takeiti teaches that the molecular weight of the maltodextrin is dependent on its instant characteristics, including: wetting and dissolution (see the Conclusion), and points to DE values encompassing a DE of 20 (samples B2 and B4 of Table 1) which exhibit these properties.  
Therefore, one of skill would select maltodextrin having a DE of 20 based on its desirable functionality.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for beverages comprising maltodextrin, starches and gums, as the modified teaching above, to include the specifically claimed type of maltodextrin, DE 20, as claimed, because: 1) Takeiti 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793